   Case 1:10-cr-00282-JRH-BKE Document 54 Filed 04/21/20 Page 1 of 2
                                                                                  FiLED
                                                                         as.DISTRICT
                                                                               AUGUSTA OIV."
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA                20 APR 2 I PH M 58
                               AUGUSTA DIVISION

                                                                       CLERK
                                            *
UNITED STATES OF AMERICA
                                            *

                                            *
       V.                                             CR 110-282


TYRIQUEZ L. MCFADDEN




                                     ORDER




       On January 31, 2018, the Court revoked the term of supervised

release on Defendant Tyriquez L. McFadden and sentenced him to

serve 24 months in prison.           It appears from the Bureau of Prisons

website that McFadden was released from federal custody on December

4, 2019.     There is currently no legal proceeding pending in this

Court involving this Defendant.

       On   March   16,    2020,    the    Court    received    from    Defendant       a

document captioned in the Georgia Supreme Court and titled "Notice

of Motion and Motion to Intervene with an Injunction."                    (Doc. 53.)

This   document     is    almost   fifty    pages    in   length   and    smacks       of

Defendant's      following    and    adherence      to    the   sovereign       citizen

movement    in   that     throughout      the   filing.   Defendant      illogically

references the Uniform Commercial Code, property and lien laws,

maritime law, and other commercial statutes and nomenclature that

have no application to a federal criminal case.                 More importantly,

the Court can discern no legally cognizable claim for relief in
   Case 1:10-cr-00282-JRH-BKE Document 54 Filed 04/21/20 Page 2 of 2



this document.        Accordingly, the Clerk is directed to TERMINATE

the motion attendant to this document.       From henceforth, the Clerk

is directed to seek approval of the undersigned before filing any

document from Defendant that bears the hallmark of the sovereign

citizenship movement.       See Procup v. Strickland, 792 F.2d 1069,

1073-74 (11^'^ Cir. 1986) ("Federal courts have both the inherent

power     and   the    constitutional   obligation   to   protect      their

jurisdiction from conduct which impairs their ability to carry out

Article III functions. . . . The court has a responsibility to

prevent single litigants from       unnecessarily encroaching on the

judicial machinery needed by others." (cited source omitted).)

        ORDER ENTERED at Augusta, Georgia, this                 of April,

2020.




                                        J. RANpALnHALL,/CHIEF JUDGE
                                        UNITEI7_CT^TES DISTRICT COURT
                                        SOUTHERN   DISTRICT   OF GEORGIA
